DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-13, 15 and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 21  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s)  1, 6, 8, 10, and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by  Zheng et al. US 2012/0243609.   
As to claim 1, Zheng teaches a data transmission method for a data loading device, comprising: acquiring original video data; [fig. 1; figs. 4-6; ¶ 0036-0039] acquiring data to be transmitted; [fig. 1; figs. 4-6; ¶ 0036-0039; ¶ 0054] processing the original video data according to the data to be transmitted to obtain target video data; [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073] encoding the data to be transmitted as encoded data and incorporating the encoded data to be transmitted in pixels of the original video data to obtain target video data without distortion compared to the original video data; [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073] and displaying the target video data and the original video data, wherein both the target video data and the original video data are used in combination for restoring the data to be transmitted. [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073]
As to claim 6, Zheng teaches a data loading device comprising: an acquirer configured to acquire original video data and data to be transmitted; [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073] a processor, configured to process the original video data according to the data to be transmitted to obtain target video data; [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073] encoding the data to be transmitted as encoded data and incorporating the encoded data to be transmitted in pixels of the original video data to obtain target video data without distortion compared to the original video data; [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073] and displaying the target video data and the original video data, wherein both the target video data and the original video data are used in combination for restoring the data transmitted. [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073]
As to claim 8, Zheng teaches a data parsing device, comprising: a collector configured to collect original video data and target video data, [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073] wherein the target video data is obtained by encoding the data to be transmitted into encoded data and incorporated the encoded data to be transmitted in pixels of the original video data; [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073] and a parser configured to parse the original video data and the target video data to obtain the data to be transmitted. [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073]
As to claim 10, Zheng teaches a data transmission system, comprising the data loading device of claim 6, and a data parsing device, wherein data parsing device comprises: a collector configured to collect the original video data and the target video data, [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073] wherein the target video data is obtained by encoding the data to be transmitted into encoded data and incorporated the encoded data to be transmitted in pixels of the original video data; [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073] and a parser configured to parse the original video data and the target video data in combination to obtain the data to be transmitted.  [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073]
As to claim 13, Zheng teaches the limitations claim 1. Zheng teaches wherein displaying the target video data and the original video data comprises  any of the following way: after displaying an original video frame that is in the original video data, displaying a target video frame corresponding to the original video frame that is in the target video data, or after displaying a plurality of original video frames that are in the original video data, displaying a target video frame corresponding to a last frame of the plurality of original video frames that are in the target video data. [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073]
As to claim 15, Zheng teaches the limitations claim 6. Zheng teaches wherein displaying, after displaying an original video frame that is in the original video data, displaying a target video frame corresponding to the original video frame that is in the target video data, or displaying, after displaying a plurality of original video frames that are in the original video data, a target video frame corresponding to a last frame of the plurality of original video frames that are in the target video data. [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073]
As to claim 17, Zheng teaches the limitations claim 6. Zheng teaches wherein the data loading device comprises at least one of a television or a computer.  [¶ 104]
As to claim 18, Zheng teaches the limitations claim 8. Zheng teaches wherein the data parsing device comprises at least one of a smart phone or a tablet computer.  [¶ 0104]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 9, 11-12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. US 2012/0243609 in view of Li et al. US 2002/0126755 further in view of Era US 2007/0291110.
As to claim 2, Zheng teaches the limitations of claim 1. Zheng teaches wherein encoding the data to be transmitted into encoded data and incorporating the encoded data to be transmitted in pixels of the original video data to obtain target video data. [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073]
Zheng does not explicitly teach converting the data to be transmitted into a plurality of binary data strings, wherein the plurality of binary data strings and the plurality of original video frames are in one-to-one correspondences, wherein ones of the binary data strings comprise a plurality of data segments, respectively corresponding to an original pixel point of a respective one of the original video frames corresponding to a respective one of the plurality of binary data strings to which a respective one of the plurality of data belongs.
Li teaches wherein the original video data comprises a plurality of original video frames, comprising a respective plurality of original pixel points, [abstract; figs. 1-11; figs. 14-15; ¶ 0072-0079; ¶ 0081-0099; ¶ 0113-116; ¶ 0119-0125; ¶ 0144] and comprises: converting the data to be transmitted into a plurality of binary data strings, wherein the plurality of binary data strings and the plurality of original video frames are in one-to-one correspondences, wherein ones of the binary data strings comprise a plurality of data segments, respectively corresponding to an original pixel point of a respective one of the original video frames corresponding to a respective one of the plurality of binary data strings to which a respective one of the plurality of data belongs; [abstract; figs. 1-11; figs. 14-15; ¶ 0072-0079; ¶ 0081-0099; ¶ 0104] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the greyscale change values of Li with the teachings of Zheng for the benefit of combining prior art elements of a known method to yield a predictable result of improved accuracy in determining pixels of interest. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Li in order to improve the similar device (apparatus, method, or product) of Zheng the same way and yield the predictable result of improved accuracy in determining pixels of interest.
Zheng (modified by Li) does not explicitly teach changing a grayscale value of the respective one of the plurality of original pixel points corresponding to a respective data segment of the respective one of the binary data strings according to a first grayscale change value corresponding to said each the respective data segment in order to obtain a plurality of target pixel points, wherein the plurality of target pixel points constitute comprise one target video frame, and a plurality of target video frames corresponding correspond to the plurality of binary data strings constitute that comprise the target video data. 
Era teaches changing a grayscale value of the respective one of the plurality of original pixel points corresponding to a respective data segment of the respective one of the binary data strings according to a first grayscale change value corresponding to said each the respective data segment in order to obtain a plurality of target pixel points, wherein the plurality of target pixel points constitute comprise one target video frame, and a plurality of target video frames corresponding correspond to the plurality of binary data strings constitute that comprise the target video data. [abstract; figs. 2-14; ¶ 0060-0061]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the greyscale change values of Era with the teachings of Zheng (modified by Li) for the benefit of combining prior art elements of a known method to yield a predictable result of improved accuracy and quality. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Era in order to improve the similar device (apparatus, method, or product) of Zheng (modified by Li) the same way and yield the predictable result of improved accuracy and quality.
As to claim 3, Zheng (modified by Li and Era) teaches the limitations claim 2. Further Era teaches wherein the first grayscale change value comprises at least one of a second grayscale change value of a red subpixel, a third grayscale change value of a green subpixel, and a fourth grayscale change value of a blue subpixel.  [figs. 2-6; ¶ 0060-0061]
As to claim 4, Zheng (modified by Li and Era) teaches the limitations claim 2. Era teaches wherein the changing the grayscale value of the respective one of the plurality of original pixel point points corresponding to each a respective data segment of the respective one of the binary data strings according to the grayscale change value corresponding to said each data segment [figs. 2-6; ¶ 0060-0061] comprising comprises: decreasing the grayscale value of the corresponding original pixel point by a first change value in response to the data segment being 0; [figs. 2-7; ¶ 0060-0070] increasing the grayscale value of the corresponding original pixel point by a second change value in response to the data segment being 1.   [figs. 2-7; ¶ 0060-0070]
As to claim 5, Zheng (modified by Li and Era) teaches the limitations claim 2. 
Zheng does not explicitly teach wherein the method further comprising: after displaying the target video data and the original video data: collecting the displayed target video data that was displayed and the original video data; 
Li teaches wherein the method further comprising: after displaying the target video data and the original video data: collecting the displayed target video data that was displayed and the original video data; [fig. 1; ¶ 0067; ¶ 0072-0075] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the greyscale change values of Li with the teachings of Zheng for the benefit of combining prior art elements of a known method to yield a predictable result of improved accuracy in determining pixels of interest. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Li in order to improve the similar device (apparatus, method, or product) of Zheng the same way and yield the predictable result of improved accuracy in determining pixels of interest.
Zheng (modified by Li) does not explicitly teach for each ones of the target video frames in the target video data, acquiring a grayscale change value of each a respective target pixel point in a respective target video frame compared to a corresponding original pixel point, and acquiring a data segment corresponding to the grayscale change value so as to obtain a binary data string, and converting the binary data string into original data, wherein the original data corresponding to the plurality of target video frames comprises the data to be transmitted.  
Era teaches for each ones of the target video frames in the target video data, acquiring a grayscale change value of each a respective target pixel point in a respective target video frame compared to a corresponding original pixel point, and acquiring a data segment corresponding to the grayscale change value so as to obtain a binary data string, and converting the binary data string into original data, wherein the original data corresponding to the plurality of target video frames comprises the data to be transmitted.  [abstract; figs. 2-14; ¶ 0060-0061]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the greyscale change values of Era with the teachings of Zheng (modified by Li) for the benefit of combining prior art elements of a known method to yield a predictable result of improved accuracy and quality. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Era in order to improve the similar device (apparatus, method, or product) of Zheng (modified by Li) the same way and yield the predictable result of improved accuracy and quality.
As to claim 7, Zheng teaches the limitations claim 6. 
Zheng does not explicitly teach wherein the original video data comprises a plurality of original video frames comprising a respective plurality of original pixel points, wherein the processor is further configured to perform operations comprising: converting the data to be transmitted into a plurality of binary data strings, wherein the plurality of binary data strings and the plurality of original video frames are in one-to-one correspondence, wherein ones of the plurality of binary data strings comprises a plurality of data segments, and wherein ones of the plurality of data  segments corresponds to an original pixel point of the plurality of original pixel points of a respective  original video frame of the plurality of original frames  that corresponds to a respective one of the plurality of binary data strings to which a respective data segment of the plurality of data segments belongs;
Li teaches wherein the original video data comprises a plurality of original video frames comprising a respective plurality of original pixel points, wherein the processor [abstract; figs. 1-11; figs. 14-15; ¶ 0061¶ 0072-0079; ¶ 0099; ¶ 0112-116; ¶ 0119-0125; ¶ 0144-0146] is further configured to perform operations comprising: converting the data to be transmitted into a plurality of binary data strings, wherein the plurality of binary data strings and the plurality of original video frames are in one-to-one correspondence, wherein ones of the plurality of binary data strings comprises a plurality of data segments, [abstract; figs. 1-11; figs. 14-15; ¶ 0072-0079; ¶ 0081-0099; ¶ 0113-116; ¶ 0119-0125; ¶ 0144] and wherein ones of the plurality of data  segments corresponds to an original pixel point of the plurality of original pixel points of a respective  original video frame of the plurality of original frames  that corresponds to a respective one of the plurality of binary data strings to which a respective data segment of the plurality of data segments belongs; [abstract; figs. 1-11; figs. 14-15; ¶ 0072-0079; ¶ 0081-0099; ¶ 0104] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the greyscale change values of Li with the teachings of Zheng for the benefit of combining prior art elements of a known method to yield a predictable result of improved accuracy in determining pixels of interest. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Li in order to improve the similar device (apparatus, method, or product) of Zheng the same way and yield the predictable result of improved accuracy in determining pixels of interest.
Zheng (modified by Li) does not explicitly teach for ones of the plurality of binary data strings,  changing a grayscale value of the original pixel point corresponding to a respective data segment of the plurality of data segments of a respective binary data string of the plurality of binary data strings according to a grayscale change value corresponding to the respective data segment in order to obtain a plurality of target pixel points, wherein the plurality of target pixel points comprise one target video frame, and wherein a plurality of target video frames corresponding to the plurality of binary data strings comprise the target video data. 
Era teaches for ones of the plurality of binary data strings,  changing a grayscale value of the original pixel point corresponding to a respective data segment of the plurality of data segments of a respective binary data string of the plurality of binary data strings according to a grayscale change value corresponding to the respective data segment in order to obtain a plurality of target pixel points, wherein the plurality of target pixel points comprise one target video frame, and wherein a plurality of target video frames corresponding to the plurality of binary data strings comprise the target video data. [abstract; figs. 2-14; ¶ 0060-0061]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the greyscale change values of Era with the teachings of Zheng (modified by Li) for the benefit of combining prior art elements of a known method to yield a predictable result of improved accuracy and quality. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Era in order to improve the similar device (apparatus, method, or product) of Zheng (modified by Li) the same way and yield the predictable result of improved accuracy and quality.
As to claim 9, Zheng teaches the limitations claim 8. 
Zheng does not explicitly teach wherein the original video data comprises a plurality of original video frames, wherein ones  of the original video frames comprise a plurality of original pixel points, wherein the target video data comprises a plurality of target video frames, and ones of the target video frames comprise a plurality of target pixel points, wherein the plurality of target video frames and the plurality of original video frames are in one-to-one correspondence, wherein ones of the each target pixel point corresponding points correspond to a respective original pixel point of the original video frame according to the target video frame to which the target pixel point belongs; wherein the parser is further configured to acquire, for each target video frame.
Li teaches wherein the original video data comprises a plurality of original video frames, wherein ones  of the original video frames comprise a plurality of original pixel points, wherein the target video data comprises a plurality of target video frames, [abstract; figs. 1-11; figs. 14-15; ¶ 0072-0079; ¶ 0081-0099; ¶ 0113-116; ¶ 0119-0125; ¶ 0144] and ones of the target video frames comprise a plurality of target pixel points, wherein the plurality of target video frames and the plurality of original video frames are in one-to-one correspondence, wherein ones of the each target pixel point corresponding points correspond to a respective original pixel point of the original video frame according to the target video frame to which the target pixel point belongs; [abstract; figs. 1-11; figs. 14-15; ¶ 0072-0079; ¶ 0081-0099; ¶ 0104] wherein the parser is further configured to acquire, for each target video frame, [abstract; figs. 1-11; figs. 14-15; ¶ 0072-0079; ¶ 0081-0099; ¶ 0104; ¶ 0113-116; ¶ 0119-0125; ¶ 0144-0146]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the greyscale change values of Li with the teachings of Zheng for the benefit of combining prior art elements of a known method to yield a predictable result of improved accuracy in determining pixels of interest. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Li in order to improve the similar device (apparatus, method, or product) of Zheng the same way and yield the predictable result of improved accuracy in determining pixels of interest.
Li does not explicitly teach a respective grayscale change value of ones of the target pixel points in the target video frame compared to the corresponding original pixel point and acquire a respective data segment corresponding to the respective grayscale change value to obtain a respective binary data string, and convert the respective binary data string into original data, wherein the original data corresponding to the plurality of target video frames comprises the data to be transmitted. 
Era teaches a respective grayscale change value of ones of the target pixel points in the target video frame compared to the corresponding original pixel point and acquire a respective data segment corresponding to the respective grayscale change value to obtain a respective binary data string, and convert the respective binary data string into original data, wherein the original data corresponding to the plurality of target video frames comprises the data to be transmitted. [abstract; figs. 2-14; ¶ 0060-0061]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the greyscale change values of Era with the teachings of Zheng (modified by Li) for the benefit of combining prior art elements of a known method to yield a predictable result of improved accuracy and quality. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Era in order to improve the similar device (apparatus, method, or product) of Zheng (modified by Li) the same way and yield the predictable result of improved accuracy and quality.
As to claim 11, Zheng teaches the limitations claim 10. 
Zheng teaches wherein the original video data comprises a plurality of original video frames, wherein ones of the original video frames comprise a plurality of original pixel points, wherein the target video data comprises a plurality of target video frames, and wherein ones of the target video frames comprise a plurality of target pixel points, and wherein the plurality of target video frames and the plurality of original video frames are in one-to-one correspondence, and ones of the plurality of target pixel points correspond to a respective original pixel point of a respective one of the plurality of the original video frames according to a respective one of the target video frames to which the respective one of the target pixel points belongs; wherein the parser is further configured to acquire, for ones of the plurality of target video frames, 
Li teaches wherein the original video data comprises a plurality of original video frames, wherein ones of the original video frames comprise a plurality of original pixel points, wherein the target video data comprises a plurality of target video frames, [abstract; figs. 1-11; figs. 14-15; ¶ 0072-0079; ¶ 0081-0099; ¶ 0113-116; ¶ 0119-0125; ¶ 0144] and wherein ones of the target video frames comprise a plurality of target pixel points, and wherein the plurality of target video frames and the plurality of original video frames are in one-to-one correspondence, and ones of the plurality of target pixel points correspond to a respective original pixel point of a respective one of the plurality of the original video frames according to a respective one of the target video frames to which the respective one of the target pixel points belongs; [abstract; figs. 1-11; figs. 14-15; ¶ 0072-0079; ¶ 0081-0099; ¶ 0104] wherein the parser is further configured to acquire, for ones of the plurality of target video frames, [abstract; figs. 1-11; figs. 14-15; ¶ 0072-0079; ¶ 0081-0099; ¶ 0104; ¶ 0113-116; ¶ 0119-0125; ¶ 0144-0146]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the greyscale change values of Li with the teachings of Zheng for the benefit of combining prior art elements of a known method to yield a predictable result of improved accuracy in determining pixels of interest. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Li in order to improve the similar device (apparatus, method, or product) of Zheng the same way and yield the predictable result of improved accuracy in determining pixels of interest.
Li does not explicitly teach a respective grayscale change value of respective ones of the target pixel points in the respective one of the target video frames compared to a corresponding original pixel point and acquire a respective data segment corresponding to the respective grayscale change value to obtain a binary data string, and configured to convert the binary data string into original data, wherein the original data corresponding to the plurality of target video frames comprise the data to be transmitted.  Era teaches a respective grayscale change value of respective ones of the target pixel points in the respective one of the target video frames compared to a corresponding original pixel point and acquire a respective data segment corresponding to the respective grayscale change value to obtain a binary data string, and configured to convert the binary data string into original data, wherein the original data corresponding to the plurality of target video frames comprise the data to be transmitted.  [abstract; figs. 2-14; ¶ 0060-0061]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the greyscale change values of Era with the teachings of Zheng (modified by Li) for the benefit of combining prior art elements of a known method to yield a predictable result of improved accuracy and quality. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Era in order to improve the similar device (apparatus, method, or product) of Zheng (modified by Li) the same way and yield the predictable result of improved accuracy and quality.
As to claim 12, Zheng teaches the limitations claim 10. 
Zheng does not explicitly teach wherein the wherein the original video data comprises a plurality of original video frames, wherein ones of the original video frames comprise a respective plurality of original pixel points, wherein the processor is further configured to perform operations comprising: converting the data to be transmitted into a plurality of binary data strings, wherein the plurality of binary data strings and the plurality of original video frames are in one-to-one correspondences, ones of the binary data strings comprise a plurality of data segments, and ones of the data segments correspond to an original pixel point of the original video frame corresponding to a respective binary data string to which a respective data segment belongs;
Li teaches wherein the wherein the original video data comprises a plurality of original video frames, wherein ones of the original video frames comprise a respective plurality of original pixel points, [abstract; figs. 1-11; figs. 14-15; ¶ 0072-0079; ¶ 0081-0099; ¶ 0113-116; ¶ 0119-0125; ¶ 0144] wherein the processor is further configured to perform operations [abstract; figs. 1-11; figs. 14-15; ¶ 0061¶ 0072-0079; ¶ 0099; ¶ 0112-116; ¶ 0119-0125; ¶ 0144-0146] comprising: converting the data to be transmitted into a plurality of binary data strings, wherein the plurality of binary data strings and the plurality of original video frames are in one-to-one correspondences, ones of the binary data strings comprise a plurality of data segments, and ones of the data segments correspond to an original pixel point of the original video frame corresponding to a respective binary data string to which a respective data segment belongs; [abstract; figs. 1-11; figs. 14-15; ¶ 0072-0079; ¶ 0081-0099; ¶ 0104]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the greyscale change values of Li with the teachings of Zheng for the benefit of combining prior art elements of a known method to yield a predictable result of improved accuracy in determining pixels of interest. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Li in order to improve the similar device (apparatus, method, or product) of Zheng the same way and yield the predictable result of improved accuracy in determining pixels of interest.
Zheng (modified by Li) does not explicitly teach changing, for ones of the binary data strings, the respective grayscale value of the original pixel point corresponding to the respective data segment of the respective binary data string according to a grayscale change value corresponding to the respective data segment in order to obtain a plurality of target pixel points, wherein a plurality of target pixel points comprise one target video frame, and a plurality of target video frames corresponding to the plurality of binary data strings comprise the target video data.  
Era teaches changing, for ones of the binary data strings, the respective grayscale value of the original pixel point corresponding to the respective data segment of the respective binary data string according to a grayscale change value corresponding to the respective data segment in order to obtain a plurality of target pixel points, wherein a plurality of target pixel points comprise one target video frame, and a plurality of target video frames corresponding to the plurality of binary data strings comprise the target video data. [abstract; figs. 2-14; ¶ 0060-0061]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the greyscale change values of Era with the teachings of Zheng (modified by Li) for the benefit of combining prior art elements of a known method to yield a predictable result of improved accuracy and quality. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Era in order to improve the similar device (apparatus, method, or product) of Zheng (modified by Li) the same way and yield the predictable result of improved accuracy and quality.
As to claim 22, Zheng teaches the limitations of claim 10. 
Zheng does not explicitly teach wherein the original video data comprises a plurality of original video frames comprising a respective plurality of original pixel points, wherein the processor is further configured to perform operations comprising: converting the data to be transmitted into a plurality of binary data strings, wherein the plurality of binary data strings and the plurality of original video frames are in one-to- one correspondence, wherein ones of the plurality of binary data strings comprises a plurality of data segments, and wherein ones of the plurality of data segments corresponds to an original pixel point of the plurality of original pixel points of a respective original video frame of the plurality of original frames that corresponds to a respective one of the plurality of binary data strings to which a respective data segment of the plurality of data segments belongs; for ones of the plurality of binary data strings, changing a grayscale value of the original pixel point corresponding to a respective data segment of the plurality of data segments of a respective binary data string of the plurality of binary data strings according to a grayscale change value corresponding to the respective data segment in order to obtain a plurality of target pixel points, wherein the parser is further configured to obtain the data to be transmitted by judging the change in luminance of the target pixel point in the target video data compared to the luminance of the corresponding original pixel point.
Li teaches wherein the original video data comprises a plurality of original video frames comprising a respective plurality of original pixel points, wherein the processor [abstract; figs. 1-11; figs. 14-15; ¶ 0061¶ 0072-0079; ¶ 0099; ¶ 0112-116; ¶ 0119-0125; ¶ 0144-0146] is further configured to perform operations comprising: converting the data to be transmitted into a plurality of binary data strings, wherein the plurality of binary data strings and the plurality of original video frames are in one-to-one correspondence, wherein ones of the plurality of binary data strings comprises a plurality of data segments, [abstract; figs. 1-11; figs. 14-15; ¶ 0072-0079; ¶ 0081-0099; ¶ 0113-116; ¶ 0119-0125; ¶ 0144] and wherein ones of the plurality of data  segments corresponds to an original pixel point of the plurality of original pixel points of a respective  original video frame of the plurality of original frames  that corresponds to a respective one of the plurality of binary data strings to which a respective data segment of the plurality of data segments belongs; [abstract; figs. 1-11; figs. 14-15; ¶ 0072-0079; ¶ 0081-0099; ¶ 0104] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the greyscale change values of Li with the teachings of Zheng for the benefit of combining prior art elements of a known method to yield a predictable result of improved accuracy in determining pixels of interest. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Li in order to improve the similar device (apparatus, method, or product) of Zheng the same way and yield the predictable result of improved accuracy in determining pixels of interest.
Zheng (modified by Li) does not explicitly teach for ones of the plurality of binary data strings,  changing a grayscale value of the original pixel point corresponding to a respective data segment of the plurality of data segments of a respective binary data string of the plurality of binary data strings according to a grayscale change value corresponding to the respective data segment in order to obtain a plurality of target pixel points, wherein the parser is further configured to obtain the data to be transmitted by judging the change in luminance of the target pixel point in the target video data compared to the luminance of the corresponding original pixel point.
Era teaches for ones of the plurality of binary data strings,  changing a grayscale value of the original pixel point corresponding to a respective data segment of the plurality of data segments of a respective binary data string of the plurality of binary data strings according to a grayscale change value corresponding to the respective data segment in order to obtain a plurality of target pixel points, wherein the parser is further configured to obtain the data to be transmitted by judging the change in luminance of the target pixel point in the target video data compared to the luminance of the corresponding original pixel point. [abstract; figs. 2-14; ¶ 0060-0061; ¶ 0098]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the greyscale change values of Era with the teachings of Zheng (modified by Li) for the benefit of combining prior art elements of a known method to yield a predictable result of improved accuracy and quality. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Era in order to improve the similar device (apparatus, method, or product) of Zheng (modified by Li) the same way and yield the predictable result of improved accuracy and quality.

Claims  19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. US 2012/0243609 in view of Era US 2007/0291110.
As to claim 19, Zheng teaches the data transmission method of claim 1. Zheng teaches wherein the displaying the target video data and the original video data further comprises: alternately displaying frames of the original video data and frames of the target video data, [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073]
Zheng does not explicitly teach transmitting the data to be transmitted with changes of grayscale values of pixels in frames of the original video data as compared to pixels in frames of the target video data. 
Era teaches transmitting the data to be transmitted with changes of grayscale values of pixels in frames of the original video data as compared to pixels in frames of the target video data. [abstract; figs. 2-14; ¶ 0060-0061]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the greyscale change values of Era with the teachings of Zheng for the benefit of combining prior art elements of a known method to yield a predictable result of improved accuracy and quality. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Era in order to improve the similar device (apparatus, method, or product) of Zheng the same way and yield the predictable result of improved accuracy and quality.
As to claim 20, Zheng teaches the data loading device of claim 6. Zheng teaches wherein the displayer is further configured to alternately display frames of the original video data and frames of the target video data, [fig. 1; figs. 4-6; ¶ 0036-0049; ¶ 0054-0073]
Zheng does not explicitly teach transmitting the data to be transmitted with changes of grayscale values of pixels in frames of the original video data as compared to pixels in frames of the target video data. 
Era teaches transmitting the data to be transmitted with changes of grayscale values of pixels in frames of the original video data as compared to pixels in frames of the target video data. [abstract; figs. 2-14; ¶ 0060-0061]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the greyscale change values of Era with the teachings of Zheng for the benefit of combining prior art elements of a known method to yield a predictable result of improved accuracy and quality. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Era in order to improve the similar device (apparatus, method, or product) of Zheng the same way and yield the predictable result of improved accuracy and quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483